Citation Nr: 1525965	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  09-31 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include pneumonia,  farmer's lung, respiratory hypersensitivity, and asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1967 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In March 2015, the Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran's current respiratory disorder,  to include hypersensitivity pneumonitis, is due to his active service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, to include hypersensitivity pneumonitis, have been met. 38 U.S.C.A. § 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the full benefit sought on appeal, no additional discussion of the duty to notify and assist is necessary.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is seeking service connection for a respiratory disorder which he contends is due to his military service, specifically, his exposure to chemicals from having to spray painting vehicles in the military without the use of any masks or protective equipment.  

In this case, the medical evidence of record shows that the Veteran has been diagnosed with various respiratory disorders, including bronchitis, adult onset asthma, dyspnea, mild restrictive lung disease, pneumonia, and hypersensitivity pneumonitis.  Therefore, the first requirement for service connection, a current disability, has been satisfied. 

The Board also finds that the requirement of an in-service injury has been established.  The Veteran's personnel records reflect that he served as a repair parts specialist and a Pershing Missile crewman.  Also submitted to the claims file is a November 2007 buddy statement from R.L., who stated that he was with the Veteran during his entire tour of duty, and that they went to the gas chamber and had to remove their masks, which had a bad effect on some of the soldiers, and when they went on maneuvers they slept in older trailers, and may have been exposed to mold, mildew, and possibly asbestos.  R.L. also stated that when they returned to base they had a month of motor stables, where they repaired and maintained their vehicles, which included painting, and that they painted as many as thirty vehicles without the use of respirators.    

The Veteran's service treatment records do not show reports of treatment for, or diagnoses of respiratory disorders.  However, the Veteran is competent to report a history of exposure to paint fumes, which lies within the realm of his experience.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Moreover, the Board considers the Veteran's statements to be credible as the Veteran's exposure is consistent with the time, place, and circumstances of his service.  Furthermore, the Veteran's reports of exposure are supported by the buddy statement of R.L., who indicated that they had to paint vehicles without the use of any protective gear.  

Regarding the requirement of a relationship to service, the Board notes that a VA examination was conducted in March 2008, where the examiner mentioned a previous diagnosis of fibrotic basilar infiltration, but found no diagnosis of asbestosis per the exam based on the available information.  However, the Board finds this examination inadequate and lacking in probative value as the examiner did not give any consideration to the Veteran's statements and history, and did not discuss the Veteran's other diagnoses in the record at that time, including pneumonia, hypersensitivity, and bronchitis.  

Subsequently, in April 2011, the Veteran underwent another VA examination, where he was diagnosed with hypersensitivity pneumonitis.   The examiner stated that it was not caused or aggravated by the Veteran's activities during service.  Although the Veteran did have exposure during service, he had no symptoms at that time, and that his symptoms began after he returned to the farm.  The examiner stated that the Veteran's condition was not a pattern if disease consistent with asbestos exposure, or fume exposure.  The Veteran would have been expected to experience asthmatic symptoms or symptoms of reactive air ways at the time of exposure if it was the cause of his current condition.  

Also contained in the claims file is a May 2009 statement from the Veteran's private physician, Dr. D.B., who stated that the Veteran underwent a pulmonary function study in May 2009 which revealed a mildly restrictive pattern to his lung capacity.  There was no sign specifically of chronic obstructive pulmonary disease or asthmatic changes.  Dr. D.B. said restricted lung capacity could be induced by many causes including dust exposure and fume exposure, and that it could be due to the Veteran's exposure to paint fumes in service.  Dr. D.B. also submitted another statement in May 2012, where he stated that the Veteran had a history of recurrent episodes of wheezing and shortness of breath, which seem to be triggered by any type of dust exposure, including simple road dust.  While the Veteran was a life-long farmer, he did not have purely grain dust exposure symptoms.  Dr. D.B. also noted that the Veteran's job in the military was basically removing and replacing paint on military vehicles, which was very dusty and involved exposure to spray paint without the use of any respiratory protection.  He then stated that it was his opinion that the Veteran's current problem was more likely than not caused by dust and paint fume exposure while in the military.  Furthermore, he stated that he did not think that the Veteran fit the criteria for a pure farmer's lung hypersensitivity syndrome since he had difficulty with wheezing, cough, and shortness of breath with simple dust exposure that is not grain-dust type, and that the preponderance of the evidence would suggest that it was more likely than not that it began with the dust and paint fume exposure while in the military.  

Based on a review of the record, the Board finds that the evidence is, at the very least, in equipoise as to whether the Veteran's current respiratory disorder is related to his active service.  Therefore, the Board resolves reasonable doubt in the Veteran's favor, and finds that service connection for a respiratory disorder, currently diagnosed as hypersensitivity pneumonitis, is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).






ORDER

Service connection for a respiratory disorder, currently diagnosed as hypersensitivity pneumonitis, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


